Case: 13-11357    Date Filed: 10/04/2013   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-11357
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:12-cr-00133-HES-JRK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

PATRICIA ANN JAMES,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 4, 2013)

Before DUBINA, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Patricia James appeals her sentence of 60 months of imprisonment, imposed

following her pleas of guilty to bank fraud, 18 U.S.C. § 1344, and aggravated
              Case: 13-11357     Date Filed: 10/04/2013    Page: 2 of 3


identity theft, id. § 1028A. James challenges the decision to increase her criminal

history category level from III to V. We affirm.

      The district court did not err by departing upward two levels from the

criminal history category level of III provided in James’s presentence investigation

report. A district court may depart from the recommended sentencing range “[i]f

reliable information indicates that the defendant’s criminal history category

substantially under-represents the seriousness of [her] criminal history or the

likelihood that [she] will commit other crimes.” United States Sentencing

Guidelines Manual § 4A1.3(a)(1) (Nov. 2012). The district court reasonably

determined that James’s criminal history of III failed to reflect her recidivism and

her “prolific criminal history” that consisted of 17 prior misdemeanor convictions,

including 13 convictions for petit theft, and two prior felony convictions for

forgery and selling cocaine. See United States v. Riggs, 967 F.2d 561, 563 (11th

Cir. 1992); United States v. Armstrong, 901 F.2d 988, 989 (11th Cir. 1990). James

argues that “her criminal history is a product of” the death of her father and of “her

drug abuse,” but James amassed several convictions before her father’s death and

continued her life of crime after completing two rounds of drug counseling and a

comprehensive treatment program. The district court reasonably determined that

James “more accurately fit into a criminal history category of [V],” and James does

not contest the degree of that departure.


                                            2
      Case: 13-11357   Date Filed: 10/04/2013   Page: 3 of 3


We AFFIRM James’s sentence.




                               3